Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Yang et al. (US 8,836,005, cited in IDS) is hereby cited as the closest prior art, sharing the most common methods steps with the claimed invention. For example, as it pertains to claim 1, Yang shows, with reference to FIG. 2A-F, a method for fabricating a semiconductor device, comprising: 
forming a stopper layer (104); 
forming an intermediate pattern material layer (106, prior to patterning) over the stopper layer; 
forming a plurality of preliminary intermediate patterns (106) by patterning the intermediate pattern material layer; 
forming a conductive material layer (108a) to cover the second preliminary intermediate patterns (FIG. 2B); 
forming a plurality of preliminary conductive interconnection patterns (108a) by patterning the conductive material layer (FIG. 2C); 
forming a filling layer (110) between the preliminary conductive interconnection patterns (FIG. 2D); and 
forming a plurality of intermediate patterns (106), a plurality of conductive interconnection patterns (108a) and a plurality of filling patterns (110a) by removing top portions of the filling layer, the preliminary conductive interconnection patterns and the second preliminary intermediate patterns (FIG. 2E).
However, Yang fails to show the step of forming a plurality of second preliminary intermediate patterns by shrinking the first preliminary intermediate patterns. 
Of course, shrinking a pattern prior to its use is generally known in the art. See, for example, DeVillers (US 8,492,282 – FIG. 5A-B) and Li et al. (US 11,164,753 – FIG. 10A-B). However, the application of these techniques is for the making of a mask that will be used to pattern an underlying layer. Thus, one of ordinary skill in the art would not find it obvious to shrink the claimed first intermediate patterns in such a manner, as these intermediate patterns have an entirely separate utility compared to the application of DeVillers and Li. For example, the claimed second intermediate patterns have a conductive material formed thereon and subsequently have their top portions removed along with the top portions of the filling layer and the preliminary conductive interconnection patterns. Teachings of shrinking a first pattern, using it to form another pattern, and removing the first pattern are simply not applicable to the first intermediate pattern of Yang. Thus, modifying Yang to arrive at the claimed invention would not be obvious to one of ordinary skill in the art.
Of note, there are other prior art references within the field of manufacturing narrow interconnects in a similar fashion to the claimed method. See, for example, Singh et al. (US 8,778,794 – FIG. 3) and Lin et al. (US 10,615,117, cited in IDS – FIG. 1-7). However, there is no teaching of shrinking the first intermediate pattern. Moreover, the intermediate pattern is entirely removed in both references prior to forming the fill material, and thus these references also fail to teach the step of forming a plurality of intermediate patterns along with the plurality of conductive interconnection patterns and the plurality of filling patterns by removing top portions of the filling layer, the preliminary conductive interconnection patterns and the second preliminary intermediate patterns.
Claims 2-12 depend on claim 1 and thus also recite allowable subject matter.
Claim 13 includes many of the same claim limitations as claim 1, including the step of forming second preliminary intermediate patterns by shrinking the first preliminary intermediate patterns, along with further limitations. Thus, claim 13 also recites allowable subject matter.
Claims 14-20 depend on claim 13, and thus also recite allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896